UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q x Quarterly report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2014 o Transition report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number000-54277 BANJO & MATILDA, INC. (Exact name of registrant as specified in its charter) Nevada 27-1519178 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification number) 76 William Street Paddington NSW 2021 Australia (Address of principal executive offices and zip code) +61 2 8069-2665 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yesx No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Largeacceleratedfiler o Acceleratedfiler o Non-acceleratedfiler o (Do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of May 19, 2014, the Registrant had outstanding27,511,484 shares of common stock. BANJO & MATILDA, INC. FORM 10-Q TABLE OF CONTENTS Page SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 3 PART I FINANCIAL INFORMATION 4 Item 1. Financial statements 4 CONSOLIDATED BALANCE SHEETS 5 CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE (LOSS) INCOME 6 CONSOLIDATED STATEMENT OF STOCKHOLDERS’EQUITY CONSOLIDATED STATEMENT OF CASH FLOWS 7 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk 23 Item 4. Controls and Procedures 23 PART II OTHER INFORMATION Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Securities 24 Item 6. Exhibits 25 SIGNATURES 26 2 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This document contains certain statements of a forward-looking nature. Such forward-looking statements, including but not limited to statements regarding projected growth, trends and strategies, future operating and financial results, financial expectations and current business indicators are based upon current information and expectations and are subject to change based on factors beyond the control of the Company. Forward-looking statements typically are identified by the use of terms such as “look,” “may,” “should,” “might,” “believe,” “plan,” “expect,” “anticipate,” “estimate” and similar words, although some forward-looking statements are expressed differently. The accuracy of such statements may be impacted by a number of risks and uncertainties that could cause actual results to differ materially from those projected or anticipated, including but not limited to those set forth herein and in our Current Report on Form 8-K filed on November 18, 2013. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date hereof. Except as required by the federal securities laws, we undertake no obligation to update forward-looking information. Nonetheless, the Company reserves the right to make such updates from time to time by press release, periodic report or other method of public disclosure without the need for specific reference to this Report. No such update shall be deemed to indicate that other statements not addressed by such update remain correct or create an obligation to provide any other updates. 3 PART I FINANCIAL INFORMATION Item 1. Financial statements INDEX TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS Consolidated Balance Sheets 5 Consolidated Statements of Operations and Comprehensive Income (Loss) 6 Consolidated Statements of Cash Flows 7 Notes to Consolidated Financial Statements 8-15 4 BANJO & MATILDA, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS March 31, June 30, (Unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Trade receivables, net Inventory Other assets TOTAL CURRENT ASSETS NON-CURRENT ASSETS Intangible assets Other receivable Property, plant and equipment TOTAL NON-CURRENT ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Trade and other payables $ $ Deposit payable - Trade financing Accrued interest Loans payable - TOTAL CURRENT LIABILITIES NON-CURRENT LIABILITIES Loan from related parties TOTAL NON-CURRENT LIABILITIES TOTAL LIABILITIES STOCKHOLDERS' DEFICIT Preferred stock, $0.00001 par value, 100,000,000 shares authorized and 1,000,000 and 0 shares issued and outstanding, respectively 10 - Common stock, $0.00001 par value, 100,000,000 shares authorized and 27,411,484 and 18,505,539 shares issued and outstanding, respectively Additional paid in capital Other accumulated comprehensive gain Accumulated deficit ) ) TOTAL STOCKHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements 5 BANJO & MATILDA, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) FOR THE THREE AND NINE MONTHS ENDED MARCH 31, 2 (UNAUDITED) Three Months Ended Nine Months Ended March 31, March 31, March 31, March 31, Revenue $ Cost of sales Gross profit Payroll and employee related expenses Administration expense Marketing expense Occupancy expenses Depreciation and amortization expense (Loss) income from operations ) ) Other Income (Expense) Other income - - - Finance costs ) Total Other Expense ) (Loss) income before income tax ) ) Provision for income taxes - Net (loss) income ) ) Other comprehensive income Foreign currency translation ) ) Comprehensive (loss) income $ ) $ $ ) $ Net (loss) income per share from net (loss) income Basic $ ) $ $ ) $ Diluted $ ) $ $ ) $ Weighted average number of shares outstanding: Basic Diluted The accompanying notes are an integral part of these financial statements 6 BANJO & MATILDA, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED MARCH 31, 2 (UNAUDITED) Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash used in operating activities: Depreciation and amortization (Increase) / decrease in assets: Trade receivables ) ) Inventory ) ) Other assets ) Other receivable ) Increase/ (decrease) in current liabilities: Trade payables and other liabilities Deposits payable ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of intangible assets ) ) Purchase of property, plant and equipment ) - Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceed from issuance of stock - Loans, net Net trade financing Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents ) Net (decrease) / increase in cash and cash equivalents ) Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period $ $ SUPPLEMENTAL DISCLOSURES: Conversion of debt to equity $ $
